DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental process without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1. Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:

(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05(a)-(c), (e)-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1-7 recite a series of steps, thus it is a process/method.
Claims 8-14 recite a system comprising a memory and a processor. The examiner notes that paragraph 14 of the Specification states that the processor may be part of a general-purpose computer.
Claim 15-20 recites a computer program product. Thus it is an article of manufacture.


2019 Revised Guidance, Step 2A Prong One
Apart from the “memory”, “processor”, and “computer readable storage medium,” independent claims 1, 8, and 15 recite limitations which are drawn to the abstract idea of a mental process. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper” is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1, 8, and 15 recite “providing one-to-one mapping between a general-purpose register and bound information in a BI (bound information) register; saving loaded bound information in the BI register for future use; providing integrity of the bound information in the BI register that is maintained along program execution; and
providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register.” Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information. For example, a human can use pen and paper to provide a one-to-one mapping between a general-purpose register and BI in a BI register. A human can save loaded bound information for future use, by using pen and paper and writing down the bound information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). Regarding the limitations of “providing integrity of the bound information in the BI register that is maintained along program execution” and “providing a pro-active load of the bound information,” providing integrity of the bound information in the BI register can also be performed by a human, using pen and paper, by looking at the program code while the program is executing and providing integrity on pen and paper. A human can also provide a pro-active load of the bound information using pen and paper and reading the bound information along with any additional parameters. 
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance. 

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55. 	
Here, claim 1 recites a series of steps (4 steps). Claims 8 and 15 recite a system comprising a memory and processor and a computer program product for performing steps. Also of note are the use of registers, however registers, memory, and processor, are generic computer components which perform generic computer functions. These four elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 8, and 15 as a whole.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).


The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original). For example, claims 1, 8, and 15 recite “providing one-to-one mapping between a general-purpose register and bound information in a BI (bound information) register; saving loaded bound information in the BI register for future use; providing integrity of the bound information in the BI register that is maintained along program execution; and
providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept). In addition, the limitations “providing integrity of the bound information in the BI register that is maintained along program execution; and providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register,” are recited at a high level of generality. What does “providing integrity” and “providing a pro-active load” do exactly?
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “computer readable storage medium” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 8-20, 22- 24, and 26-29 at issue do not require any non-conventional computer components, or even a "'non- conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claims 1, 8 and 15 are directed towards “providing integrity of the bound information”, however it is unclear what step(s) are necessary to provide integrity.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claims 1, 8 and 15 are directed towards “providing a pro-active load of the bound information”, however it is unclear what element is providing the pro-active load what element is being pro-actively loaded. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Mapper recovery and millicode register deallocation” (hereinafter IPCOM; also see IDS), in view of Lemay et al (hereinafter Lemay), U.S. Publication No. 2019/0102567 A1. 
Referring to claim 1, IPCOM discloses a method of providing bound information accesses in buffer protection, comprising: 
providing one-to-one mapping between a general-purpose register and bound information in a BI (bound information) register [p. 2, “Register mapping is a technique that converts a logical register reference to one or more physical register references”; p. 3, fig. 2 showing an example of a working set mapper with register types including general purpose registers and access registers]; 
saving loaded bound information in the BI register for future use [p. 5, last paragraph, “it is at the time of mapping that any mappings for register sources are read from the mapper, and new mappings for target registers are written into the MWS. At this time, the prior mapping of the target registers is also read from the MWS and written into the history buffer mapper (MHB)”, hence new mappings for target registers and prior mapping of the target registers are written into the history buffer mapper (for future use)].
IPCOM does not explicitly disclose providing integrity of the bound information in the BI register that is maintained along program execution; and
providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register.
However, Lemay discloses providing integrity of the bound information in the BI register that is maintained along program execution [paragraphs 121, 124, “MPX is a mechanism for checking memory bounds, and CET is, among other things, a mechanism for restricting indirect branch targets to enforce control-flow integrity. Intel MPX introduces new bounds registers, and new instruction set extensions that operate on these registers”; paragraphs 131-133, “Additionally, in embodiments, NARROWCAP may support changing the base address of the capability, and may check that the final bounds of the new capability do not exceed the bounds of the input capability in either direction.” “The checks described above to be performed by NARROWCAP are to prevent the instruction from being misused to grant access to more memory than was authorized by the input capability”, where checking the final bounds is equivalent to providing integrity of the bound information; In addition, since NARROWCAP is executed at runtime, the checking is therefore maintained along program execution]; and
providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register [paragraph 121, Additionally, MPX provides a new set of “bound tables” that store bounds beyond what can fit in bounds registers; the bound tables are proactively loaded with one-bit extra control since they store bounds beyond what can fit in the bounds registers, where the bound tables are loaded on load of the bound registers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lemay, in the invention of IPCOM, to implement providing integrity of the bound information in the BI register that is maintained along program execution; and providing a pro-active load of the bound information with one-bit extra control on load instruction of the BI register, in order to prevent unauthorized memory accesses [Lemay, paragraph 3].
Referring to claims 7 and 14, taking claim 7 as exemplary, the modified IPCOM discloses the method according to claim 1, wherein the bound information in the bound information register is initialized and propagated along with program execution [Lemay, paragraphs 121, 140, bounds registers and lower and upper bounds check indicates propagation along with program execution].
Referring to claim 8, IPCOM discloses a system for providing bound information accesses in buffer protection, comprising:
a memory storing computer instructions [pp. 1-2, “microprocessor” and “CPU” are well known in the art to be part of a computer with memory storing instructions]; and 
a processor configured to execute the computer instructions [pp. 1-2, “microprocessor” and “CPU”] to: 
provide one-to-one mapping between a general-purpose register and bound information in a BI (bound information) register [p. 2, “Register mapping is a technique that converts a logical register reference to one or more physical register references”; p. 3, fig. 2 showing an example of a working set mapper with register types including general purpose registers and access registers]; 
save loaded bound information in the BI register for future use [p. 5, last paragraph, “it is at the time of mapping that any mappings for register sources are read from the mapper, and new mappings for target registers are written into the MWS. At this time, the prior mapping of the target registers is also read from the MWS and written into the history buffer mapper (MHB)”, hence new mappings for target registers and prior mapping of the target registers are written into the history buffer mapper (for future use)]. 
IPCOM does not explicitly disclose provide integrity of the bound information in the BI register that is maintained along program execution; and 
provide a pro-active load of the bound information with one-bit extra control on load instruction of the BI register.
However, Lemay discloses provide integrity of the bound information in the BI register that is maintained along program execution [paragraphs 121, 124, “MPX is a mechanism for checking memory bounds, and CET is, among other things, a mechanism for restricting indirect branch targets to enforce control-flow integrity. Intel MPX introduces new bounds registers, and new instruction set extensions that operate on these registers”; paragraphs 131-133, “Additionally, in embodiments, NARROWCAP may support changing the base address of the capability, and may check that the final bounds of the new capability do not exceed the bounds of the input capability in either direction.” “The checks described above to be performed by NARROWCAP are to prevent the instruction from being misused to grant access to more memory than was authorized by the input capability”, where checking the final bounds is equivalent to providing integrity of the bound information; In addition, since NARROWCAP is executed at runtime, the checking is therefore maintained along program execution]; and
provide a pro-active load of the bound information with one-bit extra control on load instruction of the BI register [paragraph 121, Additionally, MPX provides a new set of “bound tables” that store bounds beyond what can fit in bounds registers; the bound tables are proactively loaded with one-bit extra control since they store bounds beyond what can fit in the bounds registers, where the bound tables are loaded on load of the bound registers].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lemay, in the invention of IPCOM, to implement provide integrity of the bound information in the BI register that is maintained along program execution; and provide a pro-active load of the bound information with one-bit extra control on load instruction of the BI register, in order to prevent unauthorized memory accesses [Lemay, paragraph 3].
Claim(s) 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM, in view of Lemay, as applied to claim 1 above, and further in view of Wu et al (hereinafter Wu), U.S. Publication No. 2003/0126591 A1.
Referring to claims 2, 9, and 16, taking claim 2 as exemplary, the modified IPCOM does not explicitly disclose the method according to claim 1, wherein a compiler determines candidate loads for the pro-active load of the bound information.
However, Wu discloses wherein a compiler determines candidate loads for the pro-active load of the bound information [paragraph 12, Profile candidate loads can include a group of related loads having addresses that differ only by fixed constants. To increase compiler efficiency, only a single member of the group needs to be selected].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wu, in the invention of the modified IPCOM, to implement wherein a compiler determines candidate loads for the pro-active load of the bound information, in order to provide higher program performance [Wu, paragraph 10].
Referring to claims 4, 11, and 18, taking claim 4 as exemplary, the modified IPCOM does not explicitly disclose the method according to claim 1, further comprising selecting profitable cases with static program analysis.
However, Wu discloses selecting profitable cases with static program analysis [Abstract, paragraph 12].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wu, in the invention of the modified IPCOM, to implement selecting profitable cases with static program analysis, in order to provide higher program performance [Wu, paragraph 10].
Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM, in view of Lemay, as applied to claim 1 above, and further in view of Sung et al (hereinafter Sung), U.S. Publication No. 2009/0089548 A1.
Referring to claims 3, 10, and 17, taking claim 3 as exemplary, the modified IPCOM does not explicitly disclose the method according to claim 1, further comprising reducing load request for bound information or hiding load latency.
However, Sung discloses reducing load request for bound information or hiding load latency [paragraphs 6, 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Sung, in the invention of the modified IPCOM, to implement reducing load request for bound information or hiding load latency, in order to shorten or completely hide memory load latency [Sung, paragraph 8].
Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM, in view of Lemay, as applied to claim 1 above, and further in view of Dooley et al (hereinafter Dooley), U.S. Publication No. 2002/0084511 A1.
Referring to claims 5, 12, and 19, taking claim 5 as exemplary, the modified IPCOM does not explicitly disclose the method according to claim 1, further comprising determining a prefetching of the bound information based on whether bound information loads are reduced.
However, Dooley discloses determining a prefetching of the bound information based on whether bound information loads are reduced [paragraph 3, The method also includes testing, by the processor PMU, for ineffectiveness of the prefetch of the particular instruction or hardware generated prefetch by accessing the timer to determine if timeout is reached for the particular instruction or based on measurement of latency of target loads, thus designating an ineffective prefetch].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dooley, in the invention of the modified IPCOM, to implement determining a prefetching of the bound information based on whether bound information loads are reduced, in order to enable reduction or removal of ineffective prefetch operations [Dooley, Abstract].
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IPCOM, in view of Lemay, as applied to claim 1 above, and further in view of Kumar et al (hereinafter Kumar), U.S. Publication No. 2018/0176324 A1.
Referring to claims 6 and 13, taking claim 6 as exemplary, the modified IPCOM does not explicitly disclose the method of claim 1, further comprising determining a prefetching of the bound information based on a determination of hiding latency.
However, Kumar discloses determining a prefetching of the bound information based on a determination of hiding latency [paragraph 21, he prefetchers can be configured based on a variety of parameters, such as can include memory technology implemented by the memory that is the target of a request, a location of the memory that is the target of the request, and/or QoS characteristics. Such parameters can include a prefetch type (e.g., stride, predictive, or machine-learning based, among others), a latency target that the prefetcher is meant to mask, such as requests directed to addresses associated with a latency time that is above a threshold latency time, a maximum amount of cache of the fabric that can be dedicated to storing prefetched memory (e.g., an injection rate can be based, at least in part, on this parameter), prefetcher granularity (e.g., how much data one prefetch returns from the NUMA domain), which can have an increased importance when prefetcher data from a memory with a larger latency, and the QoS (e.g., how much memory bandwidth the prefetcher is allowed to occupy, such as without interfering with other application or prefetch traffic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kumar, in the invention of the modified IPCOM, to implement determining a prefetching of the bound information based on a determination of hiding latency, in order to reduce the number of prefetches executed [Kumar, paragraph 22].
Referring to claim 20, the modified IPCOM discloses the computer program product according to claim 15, further comprising, wherein the bound information in the bound information register is initialized and propagated along with program execution [Lemay, paragraphs 121, 140, bounds registers and lower and upper bounds check indicates propagation along with program execution].
The modified IPCOM does not explicitly disclose determining a prefetching of the bound information based on a determination of hiding latency.
However, Kumar discloses determining a prefetching of the bound information based on a determination of hiding latency [paragraph 21, he prefetchers can be configured based on a variety of parameters, such as can include memory technology implemented by the memory that is the target of a request, a location of the memory that is the target of the request, and/or QoS characteristics. Such parameters can include a prefetch type (e.g., stride, predictive, or machine-learning based, among others), a latency target that the prefetcher is meant to mask, such as requests directed to addresses associated with a latency time that is above a threshold latency time, a maximum amount of cache of the fabric that can be dedicated to storing prefetched memory (e.g., an injection rate can be based, at least in part, on this parameter), prefetcher granularity (e.g., how much data one prefetch returns from the NUMA domain), which can have an increased importance when prefetcher data from a memory with a larger latency, and the QoS (e.g., how much memory bandwidth the prefetcher is allowed to occupy, such as without interfering with other application or prefetch traffic)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kumar, in the invention of the modified IPCOM, to implement determining a prefetching of the bound information based on a determination of hiding latency, in order to reduce the number of prefetches executed [Kumar, paragraph 22].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Song, CN 111124921 A, discloses “the write instruction of each operation global memory (load instructions. and/or store instruction) is processed so as to add extra detection code in front (i.e. detecting interface), once the program running in the EMS memory out-off-bounds happens, the state value of the memory buffer area will be modified to additionally set, Because the additional set of memory buffer has been set to not-accessible state value special, therefore, when the state value of the memory buffer area there is modification additionally set, detecting the code will be pre-compiling added when discovering the EMS memory out-off-bounds problem will be found. and bound to provide the specific information.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181